Title: James Madison to Unknown, 10 February 1833
From: Madison, James
To: 


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Feby. 10. 183[1]
                            
                        
                        I recd. lately thro’ the Department of State, a letter from Mr. Randolph our Envoy to Russia. I ask the
                            favour of you to let the enclosed answer pass thro the same channel with your next communications to him. Be pleased to
                            accept at the same time the renewed assurances of my high esteem, with my cordial salutations 
                        
                            
                                James Madison
                            
                        
                    